DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment filed 3/22/2022 has been entered and fully considered. Claims 1-20 are pending. Claims 1-4, 6, 8 and 9 are amended. No new matter is added. 

Response to Arguments
Applicant’s arguments, see REMARKS, filed 3/22/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Applicant argues that amended claim 1 defines two spaces for receiving liquid to be vaporized: a liquid cavity defined by the tube wall; and a liquid guiding groove defined by the liquid guiding member. Amended claim 1 also recites a heating assembly and a sealing component. The heating assembly comprises the liquid guiding member and the sealing component encases the liquid guiding member. 
Applicant notes annotated instant figure 3 to show the sealing component which encases the liquid guiding member, and the air channels defined between the sealing member and the tube wall or the heating assembly. 
Examiner agrees that the cited art does not teach or suggest the claimed features. The rejection of the claim has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
CADIEUX and LIU do not explicitly disclose the claimed heating assembly comprising the liquid guiding member having a liquid guiding groove, per se. Moreover, the sealing component doesn’t necessarily encase the liquid guiding member and have air channels defined between it and the tube wall or heating assembly, per se. 
QIU (US 2012/0199663) appears to be the closes prior art to the claimed invention. QIU discloses a sealing component, 330,  arranged between the tube wall and the heating member, 310, 311 and 312. (Figures 1 and 2). The heating ember has a liquid guiding member having a groove for guiding the liquid to the heating member (Paragraphs [0026] and [0033]). The sealing component also encases the liquid guiding member (Figure 2). Moreover, the sealing member has air inlets and a channel therein for guiding air from the sealing member to the heating member an is in fluid communication with the liquid cavity (Figure 1). However, the sealing member does not necessarily form air channels between itself and the tube all or the heating member, per se. As seen in figure 1, the inlets are below the tube wall. As seen in figure 2, the inlet in the heating member, 314, could only reasonably be considered to form a channel (not air channels [plural]) with element 332, and not necessarily the sealing member, per se. Thus, there only appears to be what could reasonably be considered a single air channel formed with the heating member and that air channel appears to be formed of a component other than the sealing member. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745